Citation Nr: 0943679	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  07-31 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for dysthymic 
disorder with atypical features and anxiety disorder, 
currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hoffman, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1961 to April 
1964.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the remand portion of the 
decision below and is remanded to the RO via the Appeals 
Management Center in Washington, DC.


FINDING OF FACT

The Veteran's dysthymic disorder with atypical features and 
anxiety disorder is manifested by difficulty sleeping, 
nightmares, difficulty with memory and concentration, 
feelings of anger over having been discriminated against 
racially inservice, and a desire to be alone.  The evidence 
of record also shows that the Veteran is oriented to time, 
place, and person; he is alert and cooperative; his affect is 
mood congruent; he is euthymic; and his thought process is 
goal-oriented. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
dysthymic disorder with atypical features and anxiety 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Codes 9411, 9413, 
9433 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444  
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information  
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486. 

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007). 

With respect to the Veteran's claim for entitlement to an 
increased evaluation for a psychiatric disorder, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).  Prior to initial 
adjudication of the Veteran's claim, a June 2006 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 
187.  The June 2006 letter notified the Veteran of the 
assignment of disability evaluations and effective dates. 
Dingess/Hartman, 19 Vet. App. at 486.  The June 2006 letter 
also notified the Veteran of the types of evidence he could 
submit to show that his service-connected disability had 
increased in severity.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
VA has also provided the Veteran with VA examinations in 
November 2006 and in March 2008 to determine the current 
severity of his psychiatric disorder.  38 C.F.R. § 
3.159(c)(4).  Finally, there is no indication in the record 
that additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini, 18 Vet. App. 112.  

As there is no indication that any failure on the part of VA  
to provide additional notice or assistance reasonably affects  
the outcome of this case, the Board finds that any such  
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 556 U.S. ____ (2009); ____ S.  
Ct. ____, 2009 WL 1045952, U.S., April 21, 2009 (No. 07- 
1209).   

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that 
the Board must review the entire record, but does not have to 
discuss each  piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The Veteran 
should not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that 
the law requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant). 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2009).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be  
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).  Pertinent regulations do not require 
that all cases show all findings specified by the Rating 
Schedule, but that findings sufficient to identify the 
disease and the resulting disability and above all,  
coordination of the rating with impairment of function, will 
be expected in all cases.  38 C.F.R. § 4.21 (2009); see also 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over  
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings 
are, however, appropriate when the factual findings show 
distinct time periods in which a disability exhibits symptoms 
that warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

By a September 2005 rating decision, the RO granted service 
connection for dysthymic disorder with atypical features and 
anxiety disorder (previously claimed as posttraumatic stress 
disorder) and assigned a 30 percent evaluation under 38 
C.F.R. § 4.130, Diagnostic Code 9411, effective June 21, 
2002.  In May 2006, the Veteran filed a claim for an 
increased evaluation for his service-connected psychiatric 
disorder, contending that his psychiatric disorder was 
continuing to get worse, and requesting that he be 
reevaluated.  By a January 2007 rating decision, the RO 
denied the Veteran's claim for an increased evaluation, and 
continued the 30 percent evaluation, this time under 38 
C.F.R. § 4.130, Diagnostic Code 9433, effective June 21, 
2002.  In March 2007, the Veteran filed a notice of 
disagreement with regard to the January 2007 rating decision, 
and in August 2007, he perfected his appeal.  

Psychiatric disorders are rated as 30 percent disabling when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, and recent events).  38 
C.F.R. § 4.130, Diagnostic Codes 9411, 9413, 9433.  A 50 
percent rating is warranted when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

In evaluating the evidence, the Board has considered the 
various Global Assessment of Functioning (GAF) scores that 
clinicians have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A 
GAF score of 61-70 reflects some mild symptoms, such as 
depressed mood and mild insomnia, or some difficulty in 
social, occupational, or school functioning, such as 
occasional truancy, or theft within the household, but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  A GAF score of 51-60 indicates 
moderate symptoms (e.g., flat affect, circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational or school functioning (e.g., having few friends 
or having conflicts with peers or co-workers).  DSM-IV at 46-
47. 

In January 2005, the Veteran underwent a VA examination in 
connection with his claim of entitlement to service 
connection for posttraumatic stress disorder (PTSD).  The 
Veteran reported that prior to his retirement from work, an 
incident occurred where a noose was draped over his chair.  
It was further reported that this incident triggered the 
Veteran's memories of racial incidences in service and caused 
feelings of anxiety, which in turn caused the claimant to 
relapse into excessive drinking.  It was noted that 
thereafter, the Veteran was diagnosed with posttraumatic 
stress disorder.  It was also noted that in 2001, the Veteran 
was diagnosed with sleep apnea after undergoing a study that 
was prompted by his having extreme difficulty sleeping.  The 
Veteran reported that while there had been some improvement 
in his sleep, he still had difficulty falling asleep, 
particularly when he would "run tapes" in his mind related 
to traumatic racial incidences in the military.  The Veteran 
also described an incident during service where he placed his 
hand on his service weapon to protect the truck he was 
driving from other individuals who threatened to look in the 
truck, and in response, another individual screamed and a 
lieutenant directed him not to shoot.  The Veteran reported 
that he had repetitive recollections of this incident.

With respect to his post-military psychosocial adjustment, 
the Veteran reported that he worked as a millwright for 
thirty-one years.  He reported ongoing chronic racial 
discrimination which was at times overt and at times subtle.  
He further reported that he had considerable anger concerning 
the incident in service described above.  The Veteran also 
reported that he had been married for twenty-three years 
before getting divorced, and that during his marriage, he had 
a drinking problem.  The Veteran denied any history of 
assaultiveness or any suicidal ideation or attempts.  
Finally, the Veteran reported that he had two sons as well as 
several grandchildren, and that he was not in a committed 
relationship.

Upon examination, the Veteran was pleasant and cooperative, 
but at times appeared somewhat tense and occasionally 
clenched his jaws when discussing episodes of discrimination 
and his associated emotional response.  There was no 
impairment of thought process or communication.  The Veteran 
denied suicidal or homicidal ideation, hallucinations and 
delusions, and panic attacks.  He made good eye contact.  He 
was able to maintain minimum personal hygiene and other basic 
activities of daily living.  He was oriented to person, 
place, and time.  There was no gross evidence of memory loss 
or impairment.  Obsessive or ritualistic behavior was not 
evident.  Rate and flow of speech were normal with no 
irrelevant, illogical, or obscure speech patterns, 
demonstrating excellent diction and vocabulary.  The VA 
examiner noted that depression was present chronically, and 
that the Veteran noted that on a scale of one to ten, he 
ranged between a five and a seven most of the time.  The VA 
examiner further noted that there was no evidence of manic 
phenomenon or impaired impulse control.  With respect to the 
Veteran's sleep, the VA examiner noted that his sleep was 
disturbed with periods of difficulty falling asleep and 
generally not sleeping more than four hours at a time.  The 
VA examiner further noted that the Veteran had at times 
dreamt of the incident in service discussed above.

The VA examiner ultimately opined that 

the Veteran does not meet the criteria 
for [PTSD] in that he did not experience 
or witness events that involved actual or 
threatened death or serious injury or 
threats to the physical integrity of self 
or others as characteristic of combat 
related situations.  His response did not 
involve intense fear, helplessness or 
horror.  The traumatic event is not 
persistently re-experienced by recurrent 
and intrusive, distressing recollections 
of the event and although there are 
dreams of the event, the [V]eteran is 
able to recover his emotional stability 
and does not re-experience the traumatic 
event in the sense of dissociative 
flashback episodes and intense reliving 
or delusions or hallucinations.  There is 
not intense psychological distress or 
physiological reactivity on exposure to 
internal or external cues.  Despite the 
reawakening of recollections of the 
events in Texas when discovering the 
noose on his chair, the [V]eteran has not 
had the intensity of re-experiencing that 
is characteristic of [PTSD].  There have 
not been avoidance behaviors with 
diminished interest or participation in 
significant activities or restricted 
range of affect, other than consistent 
with retirement from active employment.  
Although there have been sleep 
disturbances with difficulty falling and 
staying asleep, these may be related as 
much to the disorder of sleep apnea, as 
well as in relation to occasional dreams 
pertaining to the incident described in 
Texas.  The [V]eteran has not described 
irritability or outbursts of anger, 
hypervigilance or exaggerated startle 
response.

The diagnosis was dysthymic disorder with atypical features 
and anxiety disorder, not otherwise specified.  The GAF score 
was 60 "with moderate difficulty in social and occupational 
functioning." 

In November 2006, the Veteran underwent a VA examination to 
assess the current severity of his service-connected 
psychiatric disorder.  He was well-groomed and casually 
dressed.  The VA examiner noted that he presented as a 
thoughtful, intelligent man, he answered questions in a 
straightforward and honest manner, displayed a sense of 
humor, was pleasant, and was not in any distress.  The VA 
examiner also noted that the Veteran's thought processes were 
connected, coherent, and relevant, and his memory was intact 
for recent and remote events.  Finally, the VA examiner noted 
that the Veteran had no delusions or hallucinations, and 
while his affect was somewhat constricted, his mood, on the 
whole, was euthymic. 

The Veteran reported that he had experienced incidences in 
service of considerable prejudice, and that he continued to 
experience anger over several of these incidences.  He 
reported that he continued to think about one incident during 
the day and would dream about it at night.  The Veteran 
reported that during this incident, he had been driving a 
truck carrying explosives and weapons.  He pulled his gun to 
shoot at a civilian who had been following him, but was 
stopped by another soldier and a screaming woman.  The 
Veteran further reported that he first sought mental health 
treatment in 2002, and that in the past, he suppressed 
symptoms of depression by engaging in excessive drinking.  
With respect to his occupational history, the Veteran 
reported that he retired three years earlier from a thirty-
four year career as a millwright.  The Veteran further 
reported that he had a lot of fishing buddies and enjoyed 
getting out with them.  Finally, the Veteran reported that he 
was divorced in 1991, and had two sons with whom he remained 
close.  

Upon examination, the VA examiner noted that psychological 
testing appeared valid and was notable for an absence of 
psychopathology.  The Veteran's raw score on the Beck 
Depression Inventory placed him at a minimal level with 
regard to depressive symptomatology.  It was also noted that 
the Minnesota Multiphasic Personality Inventory (MMPI) 
revealed no evidence of anxiety and depression, but indicated 
that the Veteran tended to avoid close relationships and 
tended to be uncomfortable in emotionally involved 
heterosexual relationships.  It was further noted that the 
MMPI revealed that the Veteran had a tendency to be vague and 
evasive when talking about psychological difficulties, and 
may have a tendency to state that he did not need 
professional help.  Finally, testing revealed that the 
Veteran may harbor feelings of inferiority and inadequacy, he 
may suffer from low self-esteem, and he displayed a tendency 
to become resentful and hostile when his demands of others 
were not met.  

The VA examiner ultimately found that the results of the 
evaluation were equivocal.  In making this finding, the VA 
examiner noted that the Veteran remained angry about the 
incidences of discrimination he experienced inservice and 
claimed to reexperience them in an unpleasant way, but when 
discussing depression, he displayed a tendency to deny such 
feelings.  The VA examiner also found that because the 
Veteran retired from his job as a millwright three years 
earlier, "there was no way to determine the degree to which 
his mental status ha[d] an affect on his ability to perform 
in the work place."  Finally, the VA examiner found that 
while psychological testing suggested that the Veteran was 
uncomfortable in intimate sexual relationships, he had 
friends with whom he enjoyed going fishing, and though he 
tended to keep others at a distance, he was not socially 
isolated.  The VA examiner ultimately opined that 

although [the Veteran] clearly remains 
angry about prejudice and segregation he 
was subjected to while on active duty in 
the military, his symptoms of depression 
to not appear to be prominent.  His 
condition, certainly, has not worsened 
since his last [VA examination] in 2005 
and if this report were based solely on 
his presentation during this interview, 
the conclusion would be that they 
improved somewhat.  However, dysthymic 
disorders wax and wane over the months 
and years that people have them and it 
may be that at the present time he is in 
one of the milder periods of the 
condition.  Giving him the benefit of the 
doubt then, it appears that he remains 
diagnosable with a dysthymic disorder, 
but that it is at a relatively mild 
level.

The diagnoses were dysthymic disorder and alcohol abuse in 
full and sustained remission.  The GAF score was 68.

In March 2008, the Veteran underwent a second VA examination 
to assess the current severity of his service-connected 
psychiatric disorder.  It was noted that the Veteran appeared 
clean and well-groomed, and he was friendly and cooperative 
throughout his interview.  The Veteran reported no changes 
since his last VA examination in November 2006, and he 
described his mood as "fine."  He further reported that he 
experienced panic attacks, sleep disturbance, and difficulty 
with memory and concentration.  With respect to his 
occupational history, the Veteran reported that just prior to 
retirement from his forty year career, he was working at a 
factory, and that he got along well with fellow workers, as 
well as with people in general.  He further reported that he 
was an avid fisherman, he "enjoy[ed] the company of 
others," he had both male and female friends with whom he 
socialized, and he belonged to a fishing club where he 
volunteered two to three times per week.  Finally, he 
reported that he drank two to three drinks, two to three 
times per week, he did not drink to excess, and he did not 
use street drugs.

With respect to his symptoms, the Veteran reported that he 
had difficulty falling asleep, and he usually was unable to 
sleep more than three to four hours per night unless he drank 
prior.  The Veteran also reported that he took naps during 
the day, and had been diagnosed with sleep apnea.  The VA 
examiner noted that the Veteran "occasionally experience[d] 
what he called panic attacks while falling asleep or just 
prior to waking up."  The Veteran reported experiencing 
difficulty with his memory.  It was noted that his primary 
complaint was that he had "occasional reminiscence of racial 
discrimination."  It was indicated that the Veteran made 
specific reference to an incident inservice where he was not 
permitted to eat in the main part of a restaurant with white 
soldiers, but rather, had to eat in the back of the 
restaurant with one or two other African American soldiers.  
He reported that he still had difficulty with, and became 
angry over, thoughts about this incident, but he did not get 
angry at other people in reaction to these thoughts.  The VA 
examiner indicated that the Veteran appeared to connect the 
thoughts of being discriminated against with his difficulty 
sleeping. 

Upon examination, the VA examiner noted that the Veteran was 
casually, cleanly, and neatly dressed, alert, cooperative, 
showed good eye contact, and was oriented to time, place, and 
person.  The VA examiner further noted that the Veteran's 
psychomotor activity was normal; his affect was mood 
congruent; he was euthymic; he was not suicidal or homicidal; 
and his thought process was goal oriented, with no 
derailment, loose or "clanging" [sic] associations, thought 
blocking, or neologisms.  The VA examiner also noted that the 
Veteran had no signs of delusional or frankly paranoid belief 
systems, and he denied any auditory hallucinations.  Finally, 
the VA examiner noted that the Beck Depression Inventory 
revealed a score of minimal depression, which was essentially 
the same score found during the November 2006 VA examination.  

The diagnosis was dysthymic disorder.  The GAF score was 65.  
It was noted that "[this] score was assigned because of the 
mild symptoms associated with minimal reduction of social, 
vocational, and mental functioning."  
The VA examiner ultimately opined that 

[the Veteran] appears to be generally a 
well adjusted man who has functioned very 
well for the past 40 years.  He was 
employed full time and is now retired.  
He has social friends and gets along well 
with others.  He has interests and is 
fully capable of caring for his own 
affairs.  The only significant service-
related symptom [...] was occasional 
feelings of anger over having been 
discriminated against racially.  As [the 
Veteran] state[d], he is essentially 
unchanged from his last evaluation, and 
reported that his mood is essentially 
"fine."  He has these occasional 
episodes of feeling angry which do not 
appear to interfere with his function 
which he understands are somewhat 
irrational after such a long period of 
time.  The specific events which he 
remembers, and to which he attributes 
this anger, occurred more than 40 years 
ago, and although were upsetting, were 
not life-threatening.  

At the Veteran's September 2009 Travel Board hearing, he 
testified that the symptoms he was experiencing were similar 
to paralysis, that when he would awake from sleep, he would 
not feel totally awake, and that "most of the time, it's 
always the same individual that's there, this incident that 
happened 45 years ago."  The Veteran further testified that 
he was experiencing nightmares that caused him to feel 
afraid.  The Veteran described an incident inservice where he 
almost shot an individual.  He also described feelings of 
frustration over two incidences of racial discrimination 
inservice.  The Veteran further testified that he spent a lot 
of time alone since his divorce, and that he did not have the 
desire to be around people "like [he] probably should be."  
The Veteran further testified that he did not believe his 
condition had worsened since his November 2006 VA 
examination, "because the memory reoccurrences are the 
same."  With respect to his occupational functioning, the 
Veteran testified that he did not think his symptoms had 
interfered with his past employment, and with respect to his 
social functioning, he testified that he felt he was 
withdrawing socially and preferred to be alone.  Finally, the 
Veteran testified that he liked to go fishing, he was 
divorced with two children with whom he got along fine, and 
that he was able to go to shopping malls, movie theaters, and 
restaurants.

At the Veteran's November 2006 VA examination, his GAF score 
was 68, and at his March 2009 VA examination, his GAF score 
was 65.  A GAF score is highly probative, as it relates 
directly to the Veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).  As noted above, a GAF score of 61-70 
reflects some mild symptoms, such as depressed mood and mild 
insomnia, or some difficulty in social, occupational, or 
school functioning, such as occasional truancy, or theft 
within the household, but generally functioning pretty well, 
and has some meaningful interpersonal relationships.  See 
DSM-IV at 46- 47. 

Although GAF scores are important in evaluating mental 
disorders, the Board must consider all the pertinent evidence 
of record and set forth a decision based on the totality of 
the evidence in accordance with all applicable legal 
criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, 
an examiner's classification of the level of psychiatric 
impairment, by word or by a GAF score, is to be considered 
but is not determinative of the percentage VA disability 
rating to be assigned; the percentage evaluation is to be 
based on all the evidence that bears on occupational and 
social impairment.  Id.; see also 38 C.F.R. § 4.126 (2009); 
VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).  

After reviewing his contentions and the evidence of record, 
the Board concludes that the manifestations of the Veteran's 
psychiatric disorder do not meet the criteria for a rating in 
excess of 30 percent.  The Veteran has consistently reported 
symptoms of anger and frustration over the racial 
discrimination he experienced in service; anger over an 
isolated incident inservice where he almost shot another 
individual; difficulty falling asleep; nightmares which 
caused him to feel fearful; and increased social withdrawal.  
Objectively, the Veteran was well-groomed and casually, 
cleanly, and neatly dressed; his thought processes were 
connected, coherent, relevant, and goal oriented; his memory 
was intact for recent and remote events; he had no delusions 
or hallucinations; he was not suicidal or homicidal; his mood 
was euthymic; and he was calm, friendly, and cooperative.  
The objective evidence of record does not show that the 
Veteran's psychiatric disorder resulted in occupational and 
social impairment with reduced reliability and productivity 
due to flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Codes 9411, 9413, 9433.  While the 
Veteran testified at his September 2009 Travel Board hearing 
that he felt he was withdrawing socially and preferred to be 
alone, he reported during his VA examinations that he had 
many "fishing buddies" with whom he got along well, he 
enjoyed the company of others, and he had male and female 
friends.  The Veteran testified at his hearing that he did 
not believe his symptoms had worsened since his November 2006 
VA examination, at which time the VA examiner found that he 
was not socially isolated.  Moreover, the November 2006 VA 
examiner found that while the Veteran remained diagnosable 
with a psychiatric disorder, it was at a relatively mild 
level.  Additionally, the March 2008 VA examiner opined that 
the Veteran was generally well-adjusted, and his episodes of 
anger did not appear to interfere with his functioning.  
While the Veteran reported experiencing difficulty with his 
memory, as well as what he referred to as "panic attacks" 
when trying to sleep, a higher rating is not warranted based 
upon these manifestations alone.  Accordingly, the Board 
finds that the objective medical evidence of record does not 
support an evaluation in excess of 30 percent at any time 
during the pendency of this appeal.  Hart v. Mansfield, 21 
Vet. App. 505, 509-10 (2007).

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 
(2009).  However, because the ratings are averages, it 
follows that an assigned rating may not completely account 
for each individual Veteran's circumstance, but nevertheless 
would still be adequate to address the average impairment in 
earning capacity caused by disability.  In exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  Therefore, there must be a comparison between the 
level of severity and symptomatology of the Veteran's 
service-connected disability with the established criteria 
found in the Rating Schedule for that disability.  Thun, 22 
Vet. App. at 115.  If the criteria under the Rating Schedule 
reasonably describe the Veteran's disability level and 
symptomatology, then his disability picture is contemplated 
by the Rating Schedule, and the assigned schedular evaluation 
is adequate, and no referral is required.  

The Board finds that the Veteran's disability picture was not 
so unusual or exceptional in nature as to render the assigned 
30 percent rating inadequate.  The Veteran's psychiatric 
disorder is evaluated as a mental disorder pursuant to 38 
C.F.R. § 4.130, the criteria of which is found by the Board 
to specifically contemplate the level of disability and 
symptomatology.  As noted above, the Veteran's psychiatric 
disorder is manifested by symptoms of anger and frustration 
over the racial discrimination he experienced in service; 
anger over an isolated incident inservice where he almost 
shot another individual; difficulty falling asleep; 
nightmares, which caused him to feel fearful; and increased 
social withdrawal.  When comparing this disability picture 
with the symptoms contemplated by the Rating Schedule, the 
Board finds that the Veteran's symptoms are more than 
adequately contemplated by a 30 percent disability rating for 
his psychiatric disorder.  A rating in excess thereof is 
provided for certain manifestations of psychiatric disorders 
but the evidence of record does not demonstrate that such 
manifestations are present in this case.  The criteria for a 
30 percent disability rating more than reasonably describes 
the Veteran's disability level and symptomatology and, 
therefore, the currently assigned schedular evaluation is 
adequate and no referral is required.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the Veteran's claim for an evaluation in 
excess of 30 percent for a psychiatric disorder at any time 
during the period pertinent to this appeal, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); see also Hart, 21 Vet. App. at 509-10.


ORDER

An evaluation in excess of 30 percent for dysthymic disorder, 
with atypical features, and anxiety disorder is denied.


REMAND

After reviewing the claims folder, the Board concludes that 
additional development is necessary in order to comply with 
VA's duty to notify and assist the Veteran.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002 & Supp. 2009).  

The Veteran is seeking entitlement to service connection for 
bilateral hearing loss.  His service personnel records 
reflect that he was on active military duty from April 1961 
to April 1964, and that his military occupational specialty 
was that of Heavy Weapons Infantryman.  Moreover, his awards 
and commendations connote that he was a rifle sharpshooter as 
well as a 4.2 Mortar Expert.  The Veteran contended that 
while serving in his capacity as a Heavy Weapons Infantryman 
in Vietnam, he was exposed to constant loud noises as a 
result of the firing of M-60s next to his ears. 
During the Veteran's April 1961 enlistment examination, 
whispered voice testing revealed results of 15/15, 
bilaterally.  There is no indication in the record that 
further audiological testing was conducted during the 
Veteran's enlistment examination.  The only other evidence of 
record of inservice audiological testing was a February 1964 
inservice audiological examination, which revealed the 
following pure tone thresholds, in decibels:







HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
10 (20)
15 (25)
-
20 (30)
LEFT
5 (20)
10 (20)
15 (25)
-
25 (35)

(Note: Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  The ASA results are the figures on the 
left of each column and are not in parentheses.  Since 
November 1, 1967, those standards have been set by the 
International Standards Organization (ISO)-American National 
Standards Institute (ANSI).  In order to facilitate data 
comparison, the ASA standards have been converted to ISO-ANSI 
standards and are represented by the figures in parentheses.)

In March 2009, the Veteran underwent a VA examination in 
connection with his claim for service connection for 
bilateral hearing loss.  It was indicated that the Veteran's 
claims file was reviewed.  The Veteran reported that he first 
began noticing hearing loss in 1962.  He further reported 
that his situation of greatest difficulty was hearing in 
crowds, understanding voices, and that he seems to have to 
ask for a lot of repeats of information.  He also reported 
that while on active military service, he was a gunner in a 
mortar platoon, and that post military occupational noise 
exposure included work in several factories throughout his 
career.  Finally, the Veteran denied recreational noise 
exposure, a family history of hearing loss, a history of ear 
disease or ear trauma, or head trauma.  

Upon audiological examination, pure tone thresholds, in 
decibels, were reported as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
55
50
65
LEFT
10
10
15
50
50

Speech recognition scores were 88 percent in the right ear, 
and 94 percent in the left ear.  The diagnosis was bilateral 
sensorineural hearing loss.  The VA examiner indicated that 
the claims file was reviewed, to include the results of two 
hearing tests conducted during service.  After noting that 
the claims file revealed that there was no hearing impairment 
at the time of separation from the military, the VA examiner 
opined that "hearing loss is not caused by nor a result of 
military service."  

However, while the Veteran's service treatment records do not 
contain evidence of bilateral hearing disability for VA 
purposes in service or at service separation, service 
connection for bilateral hearing loss can still be 
established if medical evidence shows that a current impaired 
hearing disability is actually due to incidents during 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  In 
rendering the above nexus opinion, the March 2009 VA examiner 
failed to discuss the Veteran's contentions that while 
serving in his capacity as a Heavy Weapons Infantryman in 
Vietnam, he was exposed to constant loud noises as a result 
of the firing of M-60s next to his ears, and that he first 
began noticing hearing loss in 1962.  The VA examiner also 
failed to discuss the Veteran's denial of recreational noise 
exposure, a family history of hearing loss, a history of ear 
disease or ear trauma, or head trauma.  The sole rationale 
provided by the VA examiner in rendering the above negative 
nexus opinion was the fact that there was no hearing 
impairment at the time of separation from the military.  See 
Id.; see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(finding that if VA provides the Veteran with an examination 
in a service connection claim, the examination must be 
adequate).  Accordingly, the Board finds that the VA 
examiner's opinion is insufficient upon which to base an 
appellate decision.  

Accordingly, the case is remanded for the following actions:

1.  The RO must forward the Veteran's 
claims file and a copy of this Remand to a 
VA examiner of appropriate expertise, and 
obtain an opinion as to the etiology of 
the bilateral hearing loss documented and 
diagnosed on VA examination in March 2009.  
The examiner must review the claims file 
prior to formulating an opinion.  
Following a review of the service and 
post-service treatment records, the 
examiner must state whether the Veteran's 
bilateral hearing loss is related to his 
military service.  Information contained 
in the Veteran's service personnel 
records, including his military 
occupational specialty of Heavy Weapons 
Infantryman, the objective medical 
findings in the service treatment records 
and VA treatment records, the previous 
audiological evaluations currently of 
record, his history of any inservice and 
post-service noise exposure, and any other 
pertinent clinical findings of record, 
must be taken into account.  If the 
requested opinion cannot be provided 
without resorting to speculation, the 
examiner must so state, and provide the 
reasons why an opinion would require 
speculation.  A complete rationale must be 
provided for any opinion expressed.  The 
report prepared must be typed.

2.  After the above actions have been 
completed, the RO must readjudicate the 
issue of entitlement to service connection 
for bilateral hearing loss.  If any 
benefit sought on appeal remains denied, a 
supplemental statement of the case must be 
issued, and the Veteran and his 
representative must be afforded an 
opportunity to respond. Thereafter, the 
case must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


